
	

114 S2656 IS: Forbid Airlines from Imposing Ridiculous Fees Act of 2016
U.S. Senate
2016-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2656
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2016
			Mr. Markey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit air carriers from imposing fees that are not reasonable and
			 proportional to the costs incurred by the air carriers, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Forbid Airlines from Imposing Ridiculous Fees Act of 2016 or the FAIR Fees Act.
		2.Regulations prohibiting the imposition of fees that are not reasonable and proportional to the
			 costs incurred
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Transportation shall prescribe regulations—
 (1)prohibiting an air carrier from imposing fees described in subsection (b) that are unreasonable or disproportional to the costs incurred by the air carrier; and
 (2)establishing standards for assessing whether such fees are reasonable and proportional to the costs incurred by the air carrier.
 (b)Fees describedThe fees described in this subsection are— (1)any fee for a change or cancellation of a reservation for a flight in interstate air transportation;
 (2)any fee relating to checked baggage to be transported on a flight in interstate air transportation; and
 (3)any other fee imposed by an air carrier relating to a flight in interstate air transportation. (c)ConsiderationsIn establishing the standards required by subsection (a)(2), the Secretary shall consider—
 (1)with respect to a fee described in subsection (b)(1) imposed by an air carrier for a change or cancellation of a flight reservation—
 (A)any net benefit or cost to the air carrier from the change or cancellation, taking into consideration—
 (i)the ability of the air carrier to anticipate the expected average number of cancellations and changes and make reservations accordingly;
 (ii)the ability of the air carrier to fill a seat made available by a change or cancellation; (iii)any difference in the fare likely to be paid for a ticket sold to another passenger for a seat made available by the change or cancellation, as compared to the fare paid by the passenger who changed or canceled the passenger's reservation; and
 (iv)the likelihood that the passenger changing or canceling the passenger's reservation will fill a seat on another flight by the same air carrier;
 (B)the costs of processing the change or cancellation electronically; and (C)any related labor costs;
 (2)with respect to a fee described in subsection (b)(2) imposed by an air carrier relating to checked baggage—
 (A)the costs of processing checked baggage electronically; and (B)any related labor costs; and
 (3)any other considerations the Secretary considers appropriate. (d)Updated regulationsThe Secretary shall update the standards required by subsection (a)(2) not less frequently than every 3 years.
 (e)DefinitionsIn this section: (1)Air carrierThe term air carrier means any air carrier that holds an air carrier certificate under section 41101 of title 49, United States Code.
 (2)Interstate air transportationThe term interstate air transportation has the meaning given that term in section 40102 of title 49, United States Code. 